DETAILED ACTION

This action is in response to the amendment filed on 8/23/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (U.S. Patent 6,616,796) in view of Ezaki (JP 2012-1793 and see also the machine translation).
Onodera discloses a method for manufacturing a metal-clad laminate sheet (such as for a circuit board) by continuously producing at a high productivity the metal-clad laminate sheet and including having excellent dimensional stability and excellent isotropy, the method comprising: bonding a thermoplastic liquid crystal polymer film (1) and a metal foil (3) between heating rolls (5), thereby forming a laminate sheet (8) having the thermoplastic liquid crystal polymer film and the metal foil bonded together; and heat treating the laminate sheet by a heat treatment unit (10) at a heat treatment temperature which is between 1oC inclusive and 50oC exclusive, e.g. 20 oC in the examples, higher than a melting point of the thermoplastic liquid crystal polymer film, e.g. melting point of 280 oC, for a period which ranges from one second to 10 minutes, e.g. 5 minutes in Example 1, 10 seconds in Example 2, etc.,; and winding the heat-treated laminate sheet with a wind-up roll (11), wherein the bonding, the heat treating, and the winding are continuously performed from the heating rolls to the wind-up roll (Figure 1), the thermoplastic liquid crystal polymer film comprises a thermoplastic polymer (e.g. see Table 5 wherein the representative examples of thermotropic liquid crystal polymers are the same as the typical examples of thermoplastic liquid crystal polymers of the instant invention see Table 5, see the thermotropic liquid crystal polymer of the Examples of Onodera is the same as the thermoplastic liquid crystal polymer of the instant invention, etc.) which is capable of forming an optically anisotropic molten phase (Column 1, lines 5-20), and the metal-clad laminate sheet comprises the thermoplastic liquid crystal polymer film and the metal foil bonded to at least one surface of the thermoplastic liquid crystal polymer film (Figure 1 and the Examples and Table 5 and Column 11, lines 14-65 and Column 12, line 46 to Column 13, line 41).
As to the limitations in claim 28 of “transporting the laminate sheet from the heating rolls to a heat treatment unit by a nip roll” and “the nip roll is positioned between the heating rolls and the heat treatment unit”, Onodera does not expressly teach a nip roll positioned between the heating rolls (5) and the heat treatment unit (10).  Onodera does not teach away from a nip roll.  Onodera teaches a tension/tensile force applied to the film in a film MD direction during forming the laminate sheet is not the same (i.e. is preferably adjusted) as the tension applied to the laminate sheet in a film MD direction during heat treating the laminate sheet (Column 3, lines 32-56 and Column 4, lines 17-36 and Column 11, lines 24-31 and Column 13, lines 6-41).  Onodera does not require any particular apparatus to transport the laminate sheet from the heating rolls to the heat treatment unit and adjust/control the tension.  It is known in the art of forming a laminate sheet comprising a liquid crystal polymer film and a metal foil/layer at a first tension followed by heat treating the laminate sheet at a second tension that is different from the first tension to position between the forming unit (A) and the heat treatment unit (B) a known nip roll to transport the laminate sheet from the forming unit to the heat treatment unit and control/adjust the tension as taught by Ezaki (Figure 1 and Pages 3 and 4, last paragraph of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Onodera further comprise a nip roll positioned between the forming unit, i.e. the heating rolls, and the heat treatment unit to transport the laminate sheet from the forming unit to the heat treatment unit and adjust/control the tension as is the known apparatus as taught by Ezaki.
Regarding claim 29, Onodera as modified by Ezaki teach a tensile force applied to the laminate sheet in a film MD direction between the heating rolls and the nip roll is not the same as a tensile force applied to the laminate sheet in the film MD direction between the nip roll and the winding roll (i.e. the tensile force is adjusted).
Claims 1, 2, 11, 12, 15, 16, 19, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera and Ezaki as applied to claims 28 and 29 above, and further in view of one or more of Fukuchi (WO 2013/147115 with U.S. Patent Application Publication 2015/0079415 from the same patent family used as a translation) and/or Ueda et al. (WO 2005/037538 and see also the machine translation) and/or Shimizu et al. (JP 2010-221694 and see also the machine translation)
Onodera as modified by Ezaki is described above in full detail and including adjusting a winding tension on the laminate sheet, after the winding tension on the laminate sheet is adjusted heat treating the laminate sheet, and the adjusting of the winding tension is performed with a nip roll positioned between the heating rolls and a heat treatment unit for performing the heat treating.  
As to the limitation in claim 1 of “releasing a winding tension on the laminate sheet” and claim 19, Onodera teaches tension/tensile force is applied to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy and including adjusting and controlling the tension/tensile force applied and considered to include releasing (considered lowering) the tension/tensile force applied between the forming of the laminate sheet and the heat treating of the laminate sheet see for example Example 1 wherein the tension/tensile force applied during forming of 3 kg/40 cm width is more than the tension required during heat treating such as 2.5 kg/40 cm width (Column 13, lines 17-20 and 36-41) and as expressly set forth in Comparative Example 5 (see further Column 3, lines 32-56 and Column 4, lines 17-36 and Column 11, lines 24-31 and Column 13, lines 6-41 and the Examples wherein it is noted Comparative Example 5 is comparative as regards the segment orientation ratio (SOR) is outside of the inventive range).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Onodera as modified by Ezaki further comprises releasing a winding tension on the laminate sheet, i.e. and regarding claim 19 a tensile force applied to the laminate sheet in a film MD direction between the nip roll and the winding roll is less than a tensile force applied to the laminate sheet in the film MD direction between the heating rolls and the nip roll, as Onodera does not expressly require the tensile force in the heat treating is less, more or equal to the tensile force in the forming the laminate sheet so that a tensile force applied to the laminate sheet in the film MD direction in the heat treating, i.e. between the nip roll and the winding roll, is less than (i.e. releasing a winding tension on the laminate sheet) a tensile force applied to the laminate sheet in the film MD direction in the forming of the laminate sheet, i.e. including between the heating rolls and the nip roll, is nothing more than choosing from the finite, predictable solutions (i.e. less, more or equal) with a reasonable expectation of success (including as evidenced by the Examples and ranges of Onodera) and/or the tensile force is determined to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy as directed by Onodera, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, tension/tensile force is a result effective variable as evidenced by Onodera, there is no evidence of record the claimed range is critical and Onodera does not teach away from the claimed range (see MPEP 2144.05).
As to the limitation in claim 1 of “the metal foil has a ten point average surface roughness Rz of smaller than 2.0 µm” and claim 2, Onodera teaches the surface roughness is not particularly limited but it is preferable to avoid a roughness of 50% or more of the thickness of the metal foil (e.g. thickness of 9 µm such as in Column 11, lines 63-65) and the liquid crystal polymer film (e.g. thickness of 50 µm such as in the Examples) (Column 12, lines 5-19), i.e. the metal foil has a surface roughness smaller than 4.5 µm.  Onodera teaches it is preferable to chemically or physically increase the surface roughness of the metal foil to be 2 to 4 µm to increase the adhesion strength between the metal foil and liquid crystal polymer film.  However, it is known in this art that while increasing the surface roughness increases the adhesion strength (i.e. peel strength) between the metal foil and thermoplastic liquid crystal polymer film the electrical properties of the metal-clad laminate sheet will get worse (see e.g. Fukuchi at Paragraph 0010 and/or Ueda at Paragraph 0046 and/or Shimizu at Paragraph 0010).  Therefore, to achieve both improved adhesion strength and to form the metal-clad laminate sheet with best electrical properties suitable for high-frequency application Fukuchi and/or Ueda and/or Shimizu teach the metal foil has a (physically or chemically) treated ten point average surface roughness Rz of smaller than 2.0 µm (See the Examples and Tables 1-3 and Paragraph 0374 of Fukuchi and Paragraphs 0044-0046 of Ueda and Paragraphs 0010, 0032, and 0034 of Shimizu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the ten point average surface roughness Rz of the metal foil taught by Onodera is smaller than 2.0 µm and including 0.5 µm or less not only as in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art (i.e. the metal foil as taught by Onodera has a surface roughness smaller than 4.5 µm) a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record showing the criticality of the claimed ranges and Onodera does not teach away from the claimed ranges (see MPEP 2144.05)) but further in view of one or more of Fukuchi and/or Ueda and/or Shimizu the metal foil has the treated surface roughness Rz of smaller than 2.0 µm and of 0.5 µm or less to achieve both improved adhesion strength and to form the metal-clad laminate sheet with best electrical properties suitable for high-frequency application.
Regarding claims 11 and 12, Onodera teaches the specific tension/tensile force applied to the thermoplastic liquid crystal polymer film in a film MD direction in the forming of the laminate sheet is determined (i.e. is a result-effective variable) for a particular segment orientation ratio (SOR) in the film MD direction of the thermoplastic liquid crystal polymer film to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy and including a tension not higher than the self weight of the film (Column 4, lines 1-36) for a SOR within a range not smaller than 0.90 and smaller than 1.03 in the film MD direction or for example, a tension of 1.2 to 2.8 kg/mm2, (Column 3, lines 15-55) for a SOR within a range not smaller than 1.03 and smaller than 1.15 in the film MD direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the tensile force applied to the thermoplastic liquid crystal polymer film in the film MD direction in the forming of the laminate sheet as taught by Onodera as modified by Ezaki and further one or more of Fukuchi and/or Ueda and/or Shimizu to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy as directed by Onodera for example to the tensile force is the self weight of the film or less (considered less than 1.2 kg/mm2 and inclusive of 0.12 kg/mm2 to 0.28 kg/mm2) for a SOR in the film MD direction within a range not smaller than 0.90 and smaller than 1.03, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record showing the criticality of the claimed range and Onodera does not teach away from the claimed range (see MPEP 2144.05)).
Regarding claims 15 and 16, Onodera teaches a peel strength between the thermoplastic liquid crystal polymer film and the metal foil in the metal-clad laminate sheet, as measured by a 180o-peel test at a speed of 50 mm/min in compliance with JISC5016, is from 0.7 kN/m to 1.55 kN/m (see Table 7 and including Comparative Example 5).
Regarding claim 23, Onodera does not expressly teach the limitation, and the Office is unequipped to test for this property.  However, as noted in the instant invention “When the thermoplastic liquid crystal polymer film is usually thermocompression-bonded to the metal foil, a surface of the thermoplastic liquid crystal polymer film melts by the heat of the thermocompression-bonding, and an orientation of molecules referred to as a skin layer appears on the surface by the pressure in the thermocompression-bonding.” (Paragraph 0074) and see further Figure 14 regarding conventional metal-clad laminate sheet so that (in the absence of other convincing evidence) the evidence of record suggests that because Onodera as modified by Ezaki and further one or more of Fukuchi and/or Ueda and/or Shimizu performs the same thermocompression-bonding with the same materials as in the instant invention the thermoplastic liquid crystal polymer film in the metal-clad laminate sheet taught by Onodera as modified by Ezaki and further one or more of Fukuchi and/or Ueda and/or Shimizu has a skin layer.  Further, the skin layer becomes thinner by performing the claimed heat treating, i.e. “In this embodiment, however, the thermoplastic liquid crystal polymer film 2 and the metal foil 3 are thermocompression-bonded together and, with no pressure applied, heat-treated at a temperature higher than or equal to the melting point of the thermoplastic liquid crystal polymer film 2. Hence, the once formed orientation of the skin layer disappears (i.e., the factor to reduce the peel strength disappears), and the skin layer 16 becomes thinner.” (Paragraph 0076 and see Examples 30-33) so that (similarly in the absence of other convincing evidence) the evidence of record suggests that just as in the instant invention following the heat treating “the skin layer has a thickness less than or equal to the ten point average surface roughness Rz of the metal foil” so is present in Onodera as modified by Ezaki and further one or more of Fukuchi and/or Ueda and/or Shimizu performing the same wherein the thermoplastic liquid crystal polymer film and the metal foil are thermocompression-bonded together and, with no pressure applied, heat-treated at a temperature higher than or equal to the melting point of the thermoplastic liquid crystal polymer film.
Regarding claims 25 and 26, Onodera teaches heat treating the laminate sheet at a heat treatment temperature within the range from the melting point of the thermoplastic liquid crystal polymer film to the temperature higher by 30oC than the melting point (Column 3, lines 39-42) for a period such as 5 minutes in Example 1, 10 seconds in Example 2 and Comparative Example 5, etc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the heat treatment taught by Onodera as modified by Ezaki and further one or more of Fukuchi and/or Ueda and/or Shimizu is at a temperature between 2oC and 20oC higher than the melting point of the thermoplastic liquid crystal polymer film, and the period of the heat treatment is from 8 seconds to 5 minutes or from 0.15 minute to 2 minutes as is suggested by Onodera and including wherein in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and there is no evidence of record the claimed ranges are critical and Onodera does not teach away from the claimed ranges (see MPEP 2144.05)



Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered.
In view of applicants amendments filed on 8/23/22 the previous rejections set forth in the Office Action mailed on 3/28/22 are withdrawn.  The claims as amended are fully addressed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746